EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment/comment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment/comment corrects an editorial error in Applicant’s “AMENDMENT AND REQUEST FOR RECONSIDERATION” filed on 6/6/2022, as follows:
Line 2 on page 2 of the “AMENDMENT AND REQUEST FOR RECONSIDERATION” has been corrected to:  --Please amend the specification on page 7, lines 4-15 as follows:--

Allowable Subject Matter
All pending claims 1-14 are allowed.  Applicant has amended the claims to overcome the 112(a) rejections as well as the claim objections.  Accordingly, all the pending claims now have the allowable subject matter(s) indicated in the Office action of 3/7/2022, and are free of informalities.  Applicant has also amended the abstract and specification to correct informalities noted in the Office action.  The application is in a condition and proper form for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        June 9, 2022